DETAILED ACTION
This action is responsive to communications filed on December 18, 2020. 
Claims 8-21 are pending in the case. 
Claims 8 and 15 are independent claims.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given via communication with Terry Forsyth on January 12, 2020.

Claims
In the claims:
1-7. 	(Canceled) 

8.	(Currently amended)  A system, comprising:
	a processor programmed to initiate executable operations comprising:
receiving a plurality of annotations for a presentation presented in a web conference;
assigning to each of the plurality of annotations a respective relevance parameter, wherein each relevance parameter indicates a relevance of a respective one of the plurality of annotations to a portion of the presentation to which the annotation pertains; 
generating for each of the annotations, a decay model based on the respective relevance parameter, wherein the decay model indicates, based on respective expertise 
presenting each respective annotation with the presentation in accordance with the decay model generated for the respective annotation;
identifying at least one annotation assigned a respective relevance parameter that exceeds a threshold value; and
responsive to identifying the at least one annotation assigned a respective relevance parameter that exceeds the threshold value, automatically generating a notification to a presenter of the presentation indicating to the presenter that the presenter should consider updating the presentation to include in the presentation content of the annotation assigned the respective relevance parameter that exceeds the threshold value.

9.	(Original)  The system of claim 8, wherein the decay model for each annotation further controls availability of the annotation to users who are not participants in the web conference, but who view the web conference.

10.	(Original)  The system of claim 8, wherein at least one of the annotations is selectively made visible during the web conference to certain participants in the web conference based on the expertise levels of the certain participants.  

11.	(Original)  The system of claim 8, the executable operations further comprising:
	determining, for each of the plurality of annotations, a respective location where to place the annotation in a virtual white board used to present the presentation presented in the web conference, wherein determining the respective location is based on the respective relevance parameter assigned to the annotation.

12.	(Original)  The system of claim 8, the executable operations further comprising:

	responsive to identifying the at least one annotation assigned a respective relevance parameter that exceeds the threshold value, automatically persisting the identified annotation to the presentation.

13.	(Original)  The system of claim 8, the executable operations further comprising:
	identifying at least one annotation assigned a respective relevance parameter that exceeds a threshold value; and
	responsive to identifying the at least one annotation assigned a respective relevance parameter that exceeds the threshold value, automatically updating the presentation to include in the presentation content contained in the annotation.

14.	(Canceled)  

15.	(Currently amended)  A computer program product comprising a computer readable storage medium having program code stored thereon, the program code executable by a processor to perform a method comprising:
receiving, by the processor, a plurality of annotations for a presentation presented in a web conference;
assigning, by the processor, to each of the plurality of annotations a respective relevance parameter, wherein each relevance parameter indicates a relevance of a respective one of the plurality of annotations to a portion of the presentation to which the annotation pertains; 
generating, by the processor, for each of the annotations, a decay model based on the respective relevance parameter, wherein the decay model indicates, based on respective expertise levels of participants participating in the web conference, a first duration of time the annotation is to be visible to at least a first participant participating in the web conference, and at least a second duration of time the annotation is to be visible to at least a second participant participating in the web conference, wherein the second duration of time is different than the first duration of time; [[and]]
;
identifying at least one annotation assigned a respective relevance parameter that exceeds a threshold value; and
responsive to identifying the at least one annotation assigned a respective relevance parameter that exceeds the threshold value, automatically generating a notification to a presenter of the presentation indicating to the presenter that the presenter should consider updating the presentation to include in the presentation content of the annotation assigned the respective relevance parameter that exceeds the threshold value.

16.	(Original)  The computer program product of claim 15, wherein the decay model for each annotation further controls availability of the annotation to users who are not participants in the web conference, but who view the web conference.

17.	(Original)  The computer program product of claim 15, wherein at least one of the annotations is selectively made visible during the web conference to certain participants in the web conference based on the expertise levels of the certain participants.  

18.	(Original)  The computer program product of claim 15, the method further comprising:
	determining, for each of the plurality of annotations, a respective location where to place the annotation in a virtual white board used to present the presentation presented in the web conference, wherein determining the respective location is based on the respective relevance parameter assigned to the annotation.

19.	(Original)  The computer program product of claim 15, the method further comprising:
	identifying at least one annotation assigned a respective relevance parameter that exceeds a threshold value; and


20.	(Original)  The computer program product of claim 15, the method further comprising:
	identifying at least one annotation assigned a respective relevance parameter that exceeds a threshold value; and
	responsive to identifying the at least one annotation assigned a respective relevance parameter that exceeds the threshold value, automatically updating the presentation to include in the presentation content contained in the annotation.

21.	(Canceled)  


ALLOWABLE SUBJECT MATTER
	Claims 8-13 and 15-20 are allowed in accordance with the board decision dated December 18, 2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790.  The examiner can normally be reached on M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176